Title: From George Washington to Oliver Wolcott, Jr., 28 September 1796
From: Washington, George
To: Wolcott, Oliver, Jr.


                        
                            Mount Vernon 28th Septr 1796
                        
                        Pay to Timothy Pickering, Secretary of State, Two thousand Dollars out of the
                            Sum appropriated to defray the Contingent Charges of Government, to be applied by him to
                            that use.
                        
                            Go: Washington
                            
                        
                    